IN THE COURT OF APPEALS OF IOWA

                                  No. 17-0727
                           Filed September 26, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

BRYCE LADARIS GULLY,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Webster County, Kurt L. Wilke,

Judge.



      Bryce Gully appeals his convictions of several drug- and gun-related crimes

and the sentences imposed. AFFIRMED.




      Charles J. Kenville of Kenville Law Firm, PC, Fort Dodge, for appellant.

      Thomas J. Miller, Attorney General, and Kevin Cmelik and Sharon K. Hall,

Assistant Attorneys General, for appellee.




      Heard by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                           2


MULLINS, Judge.

        Bryce Gully appeals his convictions of several drug- and gun-related crimes

and the sentences imposed. He contends: (1) the district court erred in denying

his motion to suppress evidence obtained pursuant to a search warrant because

the warrant application lacked probable cause; (2) the district court abused its

discretion in denying his motions for a mistrial; (3) there was insufficient evidence

to support his convictions and the district court therefore erred in denying his

motions for judgment of acquittal;1 (4) the sentences imposed amount to cruel and

unusual punishment because his prior convictions supporting sentencing

enhancement were committed when he was a juvenile; and (5) his trial counsel

rendered ineffective assistance in failing to object to the racial makeup of the jury

pool.

I.      Background Facts and Proceedings

        A.    Suppression Record

        The following facts can be gleaned from the suppression record. In the

early morning hours of November 27, 2015, a shooting occurred outside a pub in

Fort Dodge. Upon investigation, the Fort Dodge Police Department identified

Gully, Torre Mosley, and Kwane Wheat as suspects in the shooting. Detective

Tom Steck applied for a search warrant for the residences in which he believed


1
  Gully intertwines this argument with a contention that the verdict was contrary to the
weight of the evidence and the district court therefore erred in denying his motion for a
new trial. Gully states “[t]hese issues are combined . . . because the evidence that
established there was insufficient evidence for conviction also demonstrates that the
verdict was contrary to the weight of the evidence.” However, the substance of the
argument as a whole is only that there was insufficient evidence to show he possessed
the subject firearms and drugs. Gully provides no substantive argument on his weight-of-
the-evidence claim. We will therefore only consider the argument under a sufficiency-of-
the-evidence rubric.
                                          3


the three suspects primarily resided to search for evidence related to the shooting.

Based on the information available and prior investigations, Steck believed Gully

primarily resided with his girlfriend, Krystal Prince, and their two children in a

residence located at 348 Avenue M West, Fort Dodge. In relevant part, the warrant

application provided the following as to Gully’s residence:

                Through conversations with other officers, confidential
       informants, citizens, and through prior personal involvement and
       investigation by this officer it is known that GULLY commonly stays
       with and lives with his girlfriend, KRYSTAL [] PRINCE . . . at the
       residence of 348 Ave M West in Fort Dodge . . . . This officer on
       multiple occasions has personally seen GULLY coming and going
       from this specific residence and has seen vehicles GULLY drives
       stay overnight at the residence on multiple times along with PRINCE
       operating vehicles GULLY drives and vi[ce] versa. . . . PRINCE and
       GULLY have been involved in a[n] intimate relationship with one
       another for over four years and they have two children together.
       Officers have responded to this specific residence multiple times for
       GULLY. . . . GULLY lists on his Iowa drivers license information that
       he lives at [a] residence . . . in Marshalltown but through multiple
       investigations this officer has personally been involved GULLY does
       not live in Marshalltown any longer. GULLY has also been known to
       tell officers that he lives at the residence of 1128 10th Ave SW in Fort
       Dodge with his mother and grandmother. Through multiple prior
       investigations this officer has personally been involved in it is known
       by this officer and others that GULLY does not live at this residence
       nor does he have a bedroom at the residence. . . . It should also be
       noted that this officer personally knows that GULLY’s address he has
       listed on his current Iowa driver’s license is an old address and he
       has not changed in at least several months to a year.
                ....
                . . . . It is also known that the three try to disguise their
       addresses and stay at multiple residences in attempts to evade law
       enforcement but each commonly reside with the previously listed
       girlfriends at the previously mentioned residences. Although the
       three do stay at other locations the three primary residences for them
       have been previously identified within this affidavit.

Attached to the warrant application were references to two anonymous tips

received by law enforcement, one advising law enforcement to check the suspects’

“baby mommies houses,” and the other specifically advising officers to check
                                        4


Prince’s house. Steck did not request a search warrant for any of the other

residences Gully was potentially associated with. The warrant application was

granted.

      B.     Trial Evidence

      Upon the evidence presented at trial, a reasonable jury could make the

following factual findings. Upon the grant of the warrant application, local law

enforcement assembled to execute the warrant on the residence located at 348

Avenue M West. Upon executing the search warrant between 7:00 and 8:00 a.m.,

officers found Gully and his two young children in the home. After officers secured

the residence, Sergeant Luke Fleener of the Webster County Sheriff’s Department

searched the main level of the residence. In the kitchen area, Fleener found a

glass jar containing about twenty grams of marijuana, 3.16 grams of cocaine, and

2.34 grams of cocaine base (crack cocaine); a large number of plastic baggies

consistent with the sale of narcotics; and a small scale commonly used “to weigh

out exact measurements of narcotics.”

      Lieutenant Matthew Lundberg of the Fort Dodge Police Department

searched the basement of the residence. As a part of his search, Lundberg

checked the area above the basement furnace, where he ultimately found a dark-

colored duffel bag or backpack. During their inventory of the bag, Lundberg and

Fleener found three handguns, loose ammunition, a plastic bag containing more

than twenty grams of cocaine, and more than six pounds of marijuana in brick form.

Lundberg and Fleener testified to their assessments that, due to the lack of dust

and other debris on the dark-colored bag, it could not have been stored above the

furnace for very long. No drug paraphernalia consistent with personal use of the
                                         5


drugs was found in the residence or on Gully’s person. Officers also seized Gully’s

cellular phone. A forensic examination was conducted as to Gully’s phone and

text messages extracted from the phone indicated Gully was involved in the sale

of marijuana and cocaine in the weeks prior to the execution of the search warrant.

       According to Prince’s testimony, she and Gully were not in a romantic

relationship at the time of the above events, but his presence at her home at this

time was a regular occurrence, despite the fact that Gully lived with his mother.

Prince had to be to work by 6:00 a.m. on the morning of November 27, and she

had previously arranged for Gully’s mother to care for her and Gully’s children that

day. Early that morning, however, as Prince was packing the children’s items for

the day, Gully showed up at the residence and advised he could watch the children,

who were still asleep, upon which Prince agreed and left for work.

       In August and September of 2015, Prince’s younger brother, Nick Dayton,

was living in Prince’s basement. When shown pictures of the dark-colored bag, its

contents, and the mason jar during her testimony at trial, Prince stated she had

never seen any of those items before. She indicated none of the said items could

have belonged to Dayton, stating, “He’s just . . . not that kind of a kid.” Prince

specifically testified that in the two weeks prior to the execution of the search

warrant on her home, she knew Gully to be involved in the sale of drugs.

       A number of the seized items were sent to the state crime lab for fingerprint

and DNA analysis. Four latent fingerprints belonging to Gully were found on the

mason jar found in the kitchen. Four latent fingerprints, two of which belonged to
                                           6


Gully,2 were found on one of the two Walmart sacks that contained the bricks of

marijuana found in the dark-colored bag in the basement. Two latent fingerprints

belonging to Gully were found on the plastic “Glik’s” bag that contained two of the

firearms found in the bag in the basement. The criminalist who analyzed the prints

explained that it is possible to transfer fingerprints from one item to another, but

opined none of the fingerprints he found on these items were transferred. The

DNA profile obtained from one of the firearms that was tested contained a mixture

of DNA from at least three individuals. Gully, as well as fewer than one out of ten

unrelated individuals, was identified as a possible contributor to the mixed profile.

       C.     Proceedings

       Gully was charged by trial information with the following crimes: possession

of cocaine with intent to deliver, possession of cocaine base with intent to deliver,

possession of marijuana with intent to deliver, three counts of felon in possession

of a firearm, and two counts of failure to affix a drug-tax stamp.3 As to all three

possession-with-intent-to-deliver charges, the State additionally alleged that,

during the commission of the crimes, Gully was in the immediate possession or

control of a firearm. See Iowa Code § 124.401(1)(e) (2015). As to the cocaine

and cocaine-base possession charges and the tax-stamp violations, Gully was

alleged to have been a second or subsequent offender. See id. § 124.411. Gully

was charged as a habitual offender as to all eight counts. See id. § 902.8.



2
   The other two fingerprints were run through the Automated Fingerprint Identification
System (AFIS), a nationwide database containing the fingerprints of persons arrested for
certain crimes. The other fingerprints were not identified by AFIS. Of note, Dayton’s
fingerprints have been entered into AFIS.
3
   Gully was also initially charged with criminal gang participation. That charge was
subsequently severed upon agreement by the parties.
                                          7


       Gully filed a pretrial motion to suppress the evidence obtained pursuant to

the search warrant, contending, among other things, “No basis existed for granting

the warrant for the residence in which the state alleged [he] resided.” Following a

hearing, the court denied the motion, concluding the magistrate had a reasonable

basis for concluding probable cause existed to issue the search warrant.

       Ultimately, a jury found Gully guilty as charged.         The issue of prior

convictions and sentencing enhancement was considered by the court, and Gully

stipulated he was previously convicted of willful injury causing bodily injury in

March 2010 and two counts of possession of marijuana with intent to deliver in

April 2013, all class “D” felonies.

       Thereafter, Gully filed a motion in arrest of judgment and a motion for a new

trial. In his motion in arrest of judgment, Gully contended the evidence was

insufficient to support his conviction and the court’s use of his prior convictions for

sentencing-enhancement purposes amounted to cruel and punishment because

he was a juvenile at the time he committed those crimes. In his motion for a new

trial, Gully repeated his sufficiency-of-the-evidence argument and additionally

contended, among other things, juror misconduct occurred during the trial. The

court denied the motions and proceeded to sentencing.

       As to sentencing, Gully repeated his argument that the court’s use of his

prior convictions for sentencing-enhancement purposes amounted to cruel and

punishment because he was a juvenile at the time he committed those crimes.

The court rejected the argument and sentenced Gully to three concurrent terms of

incarceration not to exceed thirty years for the possession-with-intent-to-deliver

charges; three concurrent terms of incarceration not to exceed fifteen years for the
                                           8


felon-in-possession-of-a-firearm   charges;    and   two   concurrent    terms    of

incarceration not to exceed fifteen years for the drug-tax-stamp charges. The court

ordered the concurrent drug-possession sentences and concurrent firearms

sentences to be served consecutively for a total term of incarceration not to exceed

forty-five years.   The court suspended the sentences for the drug-tax-stamp

charges and, if ever served, ordered them to be served concurrently with one

another and with all other sentences.

       As noted, Gully appeals. Additional facts will be set forth below as are

relevant to the issues raised on appeal.

II.    Motion to Suppress

       Gully argues the district court erred in denying his motion to suppress

evidence obtained pursuant to the search warrant, contending the warrant lacked

probable cause. We review a challenge to a search warrant for an alleged lack of

probable cause de novo, based on the totality of the circumstances. See State v.

McNeal, 867 N.W.2d 91, 99 (Iowa 2015). “[W]e do not make an independent

determination of probable cause,” we merely determine “whether the issuing judge

had a substantial basis for concluding probable cause existed.” Id. (quoting State

v. Gogg, 561 N.W.2d 360, 363 (Iowa 1997)).

       The United States and Iowa Constitutions protect against unreasonable

searches and direct that no warrants shall issue without probable cause. U.S.

Const. amend. IV; Iowa Const. art. I, § 8; see McNeal, 867 N.W.2d at 99. The test

to determine whether there is probable cause to issue a search warrant is as

follows:
                                          9


       [W]hether a person of reasonable prudence would believe a crime
       was committed on the premises to be searched or evidence of a
       crime could be located there. Probable cause to search requires a
       probability determination that (1) the items sought are connected to
       criminal activity and (2) the items sought will be found in the place to
       be searched.

McNeal, 867 N.W.2d at 99 (internal quotation marks omitted) (quoting Gogg, 561

N.W.2d at 363). We interpret warrant applications “in a common sense, rather

than a hypertechnical, manner.” See id. at 100 (quoting State v. Shanahan, 712

N.W.2d 121, 132 (Iowa 2006)). “[W]e draw all reasonable inferences to support

the judge’s finding of probable cause and give great deference to the judge’s

finding”—“[c]lose cases are decided in favor of upholding the validity of the

warrant.” Id. (first alteration in original) (quoting Gogg, 561 N.W.2d at 364).

       Gully specifically argues the warrant application lacked probable cause

because the information was stale and the application contained information from

anonymous tipsters that was not specifically found to be credible by the issuing

magistrate. But Gully’s argument rests on his implication that the complained of

information in the warrant application was the only information provided therein.

As detailed above, Detective Steck’s warrant application, although it did reference

the anonymous tips and specific instances of Gully’s connection to the residence

in previous years, was largely based upon his “prior personal involvement and

investigation.”   In the warrant application, Steck explained he had personally

observed Gully coming to and going from Prince’s residence “on multiple

occasions” and he saw Gully’s vehicle parked at the residence overnight “multiple

times.”    Steck also related that he personally investigated Gully’s living

arrangements and, based upon that investigation, he determined Gully primarily
                                        10


resided with Prince. Steck also pointed out that he knew Gully tries to disguise his

address and stay at multiple residences in attempts to evade law enforcement, but

he commonly resided with Prince.

       Even if we were to excise the complained of information—the information

obtained from anonymous tipsters and the references in the warrant application

concerning sightings of Gully at the residence in previous years—the issuing

magistrate still had a substantial basis for concluding there was probable cause

that Gully resided with Prince and the evidence sought in relation to the early

morning shooting could be located in the place to be searched, Prince’s residence.

Cf. id. at 105 (excising complained of information from a warrant application and

determining a substantial basis for a probable cause finding existed). Based upon

the totality of the circumstances, and affording great deference to the probable

cause finding, we conclude the issuing magistrate had a substantial basis for

concluding probable cause existed to search Prince’s residence.

       In oral argument, Gully additionally contended the warrant application failed

to establish a sufficient nexus between the evidence sought in relation to the

shooting and Prince’s residence.      See id. at 103 (noting “a nexus must be

established between the items to be seized and the place to be searched”). He

asserts that because the warrant application stated the primary witness identified

Mosley as the shooter, the nexus between the evidence—the gun used in the

shooting—and Gully’s primary residence was lacking.         However, the warrant

application clearly indicated two separate firearms, a 9 millimeter handgun and a

.40 caliber handgun, were discharged from two separate locations in the course of

the shooting. Although the primary witness did not observe Gully fire any shots,
                                          11


the witness’s report to officers placed Gully where the .40 caliber shell casings

were found. The warrant additionally noted Gully, Mosley, and Wheat commonly

attempt to conceal evidence relating to crimes committed by one another by hiding

it in each others’ residences. We find a sufficient nexus between the evidence

sought and the place to be searched.

       We affirm the district court’s denial of Gully’s motion to suppress.

III.   Mistrial Motions

       Next, Gully argues the district court abused its discretion in denying his

motions for mistrial. We review the district court’s denial of a mistrial motion for an

abuse of discretion. State v. Plain, 898 N.W.2d 801, 811 (Iowa 2017). An abuse

of discretion occurs when the court “exercises its discretion on grounds clearly

untenable or to an extent clearly unreasonable.” State v. Wickes, 910 N.W.2d 554,

564 (Iowa 2018) (quoting State v. Hill, 878 N.W.2d 269, 272 (Iowa 2016)). Trial

courts have broad discretion in ruling on motions for a mistrial. State v. Brown,

397 N.W.2d 689, 699 (Iowa 1986). This is because “they are present throughout

the trial and are in a better position than the reviewing court to gauge the effect of

the matter in question on the jury.” State v. Jirak, 491 N.W.2d 794, 796 (Iowa Ct.

App. 1992). “A mistrial is appropriate when ‘an impartial verdict cannot be reached’

or the verdict ‘would have to be reversed on appeal due to an obvious procedural

error in the trial.’” State v. Newell, 710 N.W.2d 6, 32 (Iowa 2006) (quoting State v.

Piper, 663 N.W.2d 894, 902 (Iowa 2003), overruled on other grounds by State v.

Hanes, 790 N.W.2d 545, 550–51 (Iowa 2010)). “Ordinarily, abuse of discretion is

found upon the denial of a mistrial only where there is no support in the record for

the trial court’s determination.” Jirak, 491 N.W.2d at 796.
                                         12


       A.     First Mistrial Motion—“Shooting” Reference

       In his pretrial motion in limine, Gully requested the court to disallow any

evidence concerning the shooting which led to the search warrant. The court

granted the request.     The testimony of the State’s first witness, Lieutenant

Lundberg, included the following:

              Q. Okay.         So on November 27, 2015, you were
       contacted . . . to assist in the execution of multiple search warrants?
       A. Yes.
              Q. And the 348 Avenue M West, was that one location?
       A. Yes, that was one—That was the third location.
              Q. Okay. If you know, what was the search warrant at that
       location regarding? A. There was a shooting—

Defense counsel promptly objected and a bench conference was had, after which

the court excused the jury. Gully ultimately moved for a mistrial. The court noted,

“We’re close to a mistrial,” but ultimately denied the mistrial motion, choosing

instead to instruct the jury to disregard the testimony.       The court promptly

instructed the jury as follows:

              Ladies and gentlemen, before we just took this last break, the
       question was asked by the State’s attorney and an answer was given
       by the witness. I don’t know if you caught the answer or not, but I’m
       going to tell you that it is stricken from the record. You should not
       consider it. It is irrelevant and has no bearing on this case
       whatsoever.
              And as I mentioned in the admonition that I read to you at the
       beginning, there might be times when I will tell you that there are
       certain things that should be stricken from your consideration. This
       is one of them.

Gully argues the testimony “appealed to the jury’s instincts to punish [him] and the

nature of the testimony was of such a nature to prejudice him.” As the supreme

court has noted, however, “[c]autionary instructions are sufficient to mitigate the

prejudicial impact of inadmissible evidence ‘in all but the most extreme cases.’”
                                          13

Plain, 898 N.W.2d at 815 (quoting State v. Breitbach, 488 N.W.2d 444, 448 (Iowa

1992)). This is not one of those extreme cases. There was only a single reference

to the shooting in the course of a three-day trial and the testimony was promptly

stricken from the record. Compare id. (finding cautionary instruction was sufficient

to mitigate prejudicial impact of inadmissible evidence where “the evidence was

not extensive and the district court properly addressed the matter”), and Breitbach,

488 N.W.2d at 449 (concluding cautionary instruction negated prejudice where “the

challenged testimony was rather brief in duration and promptly followed by an

appropriate cautionary instruction”), with State v. Belieu, 288 N.W.2d 895, 901

(Iowa 1980) (finding a cautionary instruction to be inadequate to mitigate prejudice

where the challenged evidence was not “a brief, inadvertent reference to prior

criminal activity, promptly stricken from the record,” but instead “involved

numerous references to other alleged crimes which remained part of the record”).

Furthermore, appellate courts “presume juries follow the court’s instructions.”

Hanes, 790 N.W.2d at 552; accord Bruton v. United States, 391 U.S. 123, 135

(1968) (“It is not unreasonable to conclude that . . . the jury can and will follow the

trial judge’s instructions to disregard such information.”). Giving effect to that

presumption, we conclude Gully has not met the heavy burden of demonstrating

the district court abused its discretion in denying his motion for a mistrial. See

Brown, 397 N.W.2d at 699 (“Generally, trial court’s quick action in striking the

improper response and cautioning the jury to disregard it, coupled, when

necessary, with some type of general cautionary instruction, will prevent any

prejudice. A defendant who asserts these actions were insufficient bears the
                                          14


heavy burden of demonstrating a clear abuse of discretion on the part of trial

court.”). We affirm the district court’s denial of the mistrial motion.

       B.     Second Mistrial Motion—Juror Misconduct

       At the beginning of trial, the court admonished the jurors that they were not

allowed to communicate with one another or with third parties about the case. The

court also advised the jury it was to keep an open mind and not form or express

an opinion until it retired to the jury room for deliberations. The morning after the

State rested, Gully’s counsel advised the court that Gully’s girlfriend was in the

possession of “text messages which purport to be from one of the jurors directly

relating to the case” that indicated “that several of the jurors ha[d] already found

[Gully] guilty.” The text message exchange that occurred between the juror and a

third party included the following:

              JUROR: Been here since 9 today. Yesterday i was here from
       8 to 3:30.
              THIRD PARTY: How’s it looking for him guilty or not guilty?
       What u think?
              JUROR: Theyre all saying guilty. Krystal was in here testifying
       against him a bit ago.

       Upon questioning by the court, Gully’s girlfriend was unable to identify which

juror sent the text messages. The girlfriend advised she could find out which juror

sent the text messages, and the court allowed her the opportunity to do so.

Thereafter, the court, with counsel and Gully present, individually examined each

of the jurors in chambers. Generally, the court questioned each of the jurors as to

whether there had been any preliminary discussions among the jury concerning

Gully’s guilt or innocence. All twelve jurors denied that any such discussions had
                                          15


taken place. The consensus among the jurors was that they had barely spoken to

one another at all, let alone about the trial.

       It was subsequently discovered that the juror who sent the text messages

was previously excused as a juror due to a family illness. Despite this, Gully moved

for a mistrial on the ground that the juror violated the court’s admonition. The court

denied the motion and proceeded with trial, but stated it still wanted to hear from

the dismissed juror, noting: “[I]f we come back and find out any of the people are

not telling us the truth, you know we will have a mistrial.” After the jury rendered

its verdict, the court noted its intention to subpoena the juror and consider the issue

in conjunction with post-trial motions.

       The juror ultimately testified at the hearing on post-trial motions. The court

examined the juror as follows:

               THE COURT: During the time you were on the jury, there were
       statements made—I don’t know what you call it, text messaging and
       in which—And I’m looking at the first page, so you can see there too,
       is the statement, “Been here since 9 today. Yesterday I was here
       from 8 to 3:30.” Is that something you wrote?
               THE WITNESS: Yeah.
               THE COURT: It goes on. It says, “How’s it looking for him,
       guilty or not guilty?” “What u think?” Is this your statement, “They
       are all saying guilty. Krystal was in here testifying a bit ago.” Who’s
       Krystal? Was she—
               THE DEFENDANT: My kids’ mother.
               THE COURT: All right. But you said, “They’re all saying
       guilty.” Who is “they?”
               THE WITNESS: I didn’t even mean it like the jurors were
       saying guilty or anything like that. I mean, I was just saying, like, in
       general. I didn’t mean anything.
               THE COURT: Okay. Let me get real specific. Did you ever
       hear any of the jurors, during the time that you were there,
       commenting about Mr. Gully’s guilt or innocence in this case?
               THE WITNESS: We never even talked to each other, nothing.
       None of us ever really said anything to each other. The only thing I
       can really remember that were said is the people saying, one guy—
       I cannot even tell you his name or anything like that. But one of the
                                          16


       guys, he was in there and said something about, like, why we all have
       to be like so private about it or whatever because—I don’t even know
       how he worded it, but about us being private and it was like an open
       court or whatever. That’s literally all I remember. None of us talked
       or anything like that.
               THE COURT: Okay. But he didn’t—This fellow did not
       express an opinion?
               THE WITNESS: No, nothing about Bryce being guilty or—
               THE COURT: Only about this admonition not to discuss the
       case?
               THE WITNESS: Yes. Other than that, nothing.
               THE COURT: All right. Okay. All right. But that is your
       statement under oath that none of the jurors, when you were there,
       were commenting regarding Mr. Gully’s guilt or innocence prior—
       during the time that you were there?
               THE WITNESS: Yes, that is my message.

Following the juror’s testimony, Gully’s counsel renewed his motion for a mistrial

and new trial. The court denied the motions.

       On appeal, Gully argues the juror’s testimony “clearly indicate[s] that

jurors had made up their mind as to the guilt or innocence of the defendant prior

to the case being submitted” and his constitutional right to an impartial jury was

therefore violated. The district court succinctly ruled as follows:

               In regard to this issue, all 12 jurors were brought into the court
       chambers during the course of the trial, after we received this
       information. All of them were asked whether they had discussed the
       case with anyone else. They were under oath at the time. All 12
       indicated they had not formulated an opinion and they had not
       conversed regarding their thoughts about it. Even though they may
       have still had their cell phones, may have been using their cell
       phones; the indication still is that the 12 jurors that made the
       determination regarding this case were not influenced by any outside
       influences whatsoever nor had they attempted to influence each
       other in the jury room.
               That was further corroborated by the witness here today who
       said that even though she makes a statement, “They’re all saying
       guilty,” she says nobody on the jury made any indication of their
       opinion during the course of the trial while she was present. And so
       I’m going to deny the Motion . . . in regard to these issues at this time.
                                         17


We find ample support in the record for the trial court’s determination and therefore

conclude the court did not abuse its discretion in denying Gully’s motion for a

mistrial and motion for a new trial on this issue. See Jirak, 491 N.W.2d at 796

(noting abuse of discretion will only be “found upon the denial of a mistrial only

where there is no support in the record for the trial court’s determination.”); see

also State v. Webster, 865 N.W.2d 223, 231 (Iowa 2015) (setting forth abuse of

discretion standard of review for the denial of a motion for a new trial based upon

juror misconduct or bias).

IV.    Sufficiency of the Evidence

       In his motions for judgment of acquittal, Gully contended, among other

things, there was insufficient evidence to show he possessed the items for which

he was charged with possessing. The court denied the motions. On appeal, Gully

argues the evidence was insufficient to show he constructively possessed the

narcotics or that he constructively possessed the firearms for purposes of

enhancement under Iowa Code section 124.401(1)(e). He argues constructive

possession “cannot be inferred because he did not have exclusive control over the

area where the contraband was found”; the home in which the drugs and firearms

were found was not his primary residence; and someone else, Dayton, had been

previously living in the area of the home (the basement) where the items were

located.

       Challenges to the sufficiency of the evidence are reviewed for corrections

of errors at law. State v. Kelso-Christy, 911 N.W.2d 663, 666 (Iowa 2018). The

court views “the evidence ‘in the light most favorable to the State, including all

reasonable inferences that may be fairly drawn from the evidence.’” State v. Ortiz,
                                         18

905 N.W.2d 174, 180 (Iowa 2017) (quoting State v. Huser, 894 N.W.2d 472, 490

(Iowa 2017)). All evidence is considered, not just that of an inculpatory nature.

See Huser, 894 N.W.2d at 490. “[W]e will uphold a verdict if substantial evidence

supports it.” Wickes, 910 N.W.2d at 563 (quoting State v. Ramirez, 895 N.W.2d

884, 890 (Iowa 2017)). “Evidence is substantial if, ‘when viewed in the light most

favorable to the State, it can convince a rational jury that the defendant is guilty

beyond a reasonable doubt.’” Id. (quoting Ramirez, 895 N.W.2d at 890). Evidence

is not rendered insubstantial merely because it might support a different

conclusion; the only question is whether the evidence supports the finding actually

made. See Brokaw v. Winfield-Mt. Union Cmty. Sch. Dist., 788 N.W.2d 386, 393

(Iowa 2010). In considering a sufficiency-of-the-evidence challenge, “[i]t is not the

province of the court . . . to resolve conflicts in the evidence, to pass upon the

credibility of witnesses, to determine the plausibility of explanations, or to weigh

the evidence; such matters are for the jury.” State v. Musser, 721 N.W.2d 758,

761 (Iowa 2006) (quoting State v. Williams, 695 N.W.2d 23, 28 (Iowa 2005));

accord State v. Thornton, 498 N.W.2d 670, 673 (Iowa 1993) (“The jury is free to

believe or disbelieve any testimony as it chooses and to give weight to the

evidence as in its judgment such evidence should receive.”).

       As the parties readily acknowledge, this was a constructive-possession

case, as neither the guns nor drugs were found on Gully’s person. See State v.

Reed, 875 N.W.2d 693, 705 (Iowa 2016) (“Possession may be actual or

constructive.” (footnote omitted)); State v. Vance, 790 N.W.2d 775, 784 (Iowa

2010) (noting a person has actual possession of an item when the item is found

on the person). As to each of the drug-possession and tax-stamp charges, the
                                          19


jury was instructed the State was required to prove Gully possessed the drugs or

taxable substances attributable to each charge. As to the felon-in-possession-of-

a-firearm counts, the jury was instructed the State must prove Gully “possessed

and/or had under his dominion and control, a firearm.” As to enhancement of the

drug-possession charges under section 124.401(1)(e), the jury was instructed the

State must prove Gully “was in the immediate possession or control of a firearm

during the commission of” the offenses.

       Dominion and control is akin to constructive possession, and constructive

possession applies to both drugs and firearms. See Reed, 875 N.W.2d at 705,

708. Constructive possession of firearms and drugs may be proven by inferences.

Id. at 705. “Constructive possession may be inferred when the drugs or firearms

are found on property in the defendant’s exclusive possession.” Id. However,

where, as here, “the premises are jointly occupied, additional proof is needed.” Id.

The supreme court has identified a list of nonexclusive factors to consider in

determining whether a defendant constructively possessed items discovered in

jointly occupied structures:

       (1) incriminating statements made by a person; (2) incriminating
       actions of the person upon the police’s discovery of a controlled
       substance among or near the person’s personal belongings; (3) the
       person’s fingerprints on the packages containing the controlled
       substance; and (4) any other circumstances linking the person to the
       controlled substance.

Id. at 706 (quoting State v. Kern, 831 N.W.2d 149, 161 (Iowa 2013)). “The last

factor is a ‘catchall’ that captures other relevant circumstantial or direct evidence.”

Id.
                                         20


       The evidence presented at trial reveals the following. In November 2015,

Gully, at the very least, frequented Prince’s residence, where Prince lived with her

and Gully’s two children.    In the two weeks leading up to the search of her

residence on November 27, Prince knew Gully to be involved in drug trafficking.

Text messages retrieved from Gully’s cellular phone, coupled with explanatory

testimony from police officers, indicated the same. In the early morning hours of

November 27, Gully arrived at Prince’s residence, unannounced, and advised he

could watch their children for the day. Prince did not let Gully in the residence

when he arrived, nor did she see him initially enter the residence. Prince agreed

to have Gully watch the children for the day, and she left the residence for her 6:00

a.m. shift at work.    Approximately one or two hours later, law enforcement

executed a search warrant on the residence. At this time, Gully and his two young

children were present in the home. Police ultimately found the guns and drugs.

Officers testified to their assessments that, due to the lack of dust and other debris

on the dark-colored bag found above the furnace that ultimately contained the

firearms, marijuana, cocaine, and other contraband, it could not have been stored

above the furnace for very long. Gully’s fingerprints were found on the mason jar

in the kitchen, one of the Walmart sacks found in the duffel bag that contained

marijuana, and another sack found in the duffel bag that contained two of the

firearms. Likewise, Gully’s DNA was found on one of the firearms in the duffel bag.

Upon the evidence presented, the only people who previously had access to the

residence, other than Gully’s two young children, were Gully, Prince, and Dayton.

When shown pictures of the dark-colored bag, its contents, and the mason jar

during her testimony at trial, Prince stated she had never seen any of those items
                                         21


before and denied they belonged to her. She also indicated the items did not

belong to Dayton. Furthermore, Dayton had not lived in the residence since

September, roughly two months before the search.

        In addition to the direct physical evidence linking Gully to the guns and

drugs, there was ample circumstantial evidence linking Gully to the contraband.

Gully was one of three people with access to the residence; he was the only one

of those three people who was known to sell drugs in the two weeks leading up to

the search; Prince expressly denied she had ever seen the contraband in question

and indicated it could not belong to Dayton; Dayton had not lived in the residence

for roughly two months; officers testified the appearance of the bag found in the

basement indicated it could not have been there for very long; and Gully arrived at

Prince’s residence, unannounced, shortly before the search of the residence and,

aside from his children, he was the only person present in the home at the time the

drugs were discovered. The evidence indicates that Gully was the only person

with knowledge of the presence of the guns and drugs in the residence and that

he therefore had the ability to maintain or control them. See id. at 705 (defining

constructive possession).

       Viewing the evidence in the light most favorable to the State and the verdict,

including reasonable inferences, we conclude the evidence was sufficient to

support the jury’s finding that Gully constructively possessed the guns and drugs.

We therefore affirm the district court’s denial of Gully’s motions for judgment of

acquittal.
                                            22


V.     Sentencing

       Gully objects to the application of sentencing enhancements as a result of

crimes he committed as a juvenile, but for which he was tried as an adult, as in

violation of his right against cruel and unusual punishment. He asks us to “deem

enhancements based on juvenile convictions categorically cruel and unusual

punishment.” Gully only cites to our supreme court’s ruling in State v. Lyle, 854

N.W.2d 378 (2014) to support his position. But Gully was an adult at the time he

committed the instant offenses, and the supreme court made clear that Lyle “has

no application to sentencing laws affecting adult offenders.” 854 N.W.2d at 403.

Lyle does not mandate that we wipe clean the records of every criminal on his or

her eighteenth birthday and provide them a clean slate for purposes of sentencing

enhancement in relation to subsequent criminal convictions. Furthermore, courts

in other jurisdictions have rejected similar sentencing challenges.4 We find these


4
  See, e.g., United States v. Hunter, 735 F.3d 172, 174–76 (4th Cir. 2013) (concluding
sentencing enhancement defendant received based on convictions he committed as a
juvenile did not amount to cruel and unusual punishment because “sentence
enhancements do not themselves constitute punishment for the prior criminal convictions
that trigger them” but instead only amount to punishment for the recent, adult offense),
cert. denied, 134 S. Ct. 1908 (2014); United States v. Edwards, 734 F.3d 850, 852–53
(9th Cir. 2013) (concluding the enhancement of a “sentence for adult criminal conduct
because [a defendant] committed crimes as a juvenile does not implicate” cruel-and-
unusual-punishment protections); United States v. Orona, 724 F.3d 1297, 1309–10 (10th
Cir. 2013) (holding use of a juvenile adjudication as a predicate offense for sentencing
enhancement does not violate the ban on cruel and unusual punishment), cert. denied,
571 U.S. 1034 (2013); United States v. Hoffman, 710 F.3d 1228, 1231–33 (11th Cir. 2013)
(rejecting argument that an enhanced sentence constituted cruel and usual punishment
“because the basis for the statutory enhancement was two prior convictions for offenses
[the defendant] committed when he was 17 years old”); United States v. Graham, 622
F.3d 445, 463 (6th Cir. 2010) (approving the use of “a juvenile-age offense to enhance the
punishment for an adult-age offense”), cert. denied, 563 U.S. 1035 (2011); United States
v. Scott, 610 F.3d 1009, (8th Cir. 2010) (approving the use of “prior convictions, juvenile
or otherwise, to enhance the sentence of a convicted adult”), cert. denied, 562 U.S. 1160
(2011); United States v. Salahuddin, 509 F.3d 858, 864 (7th Cir. 2007) (“[T]he Eighth
Amendment does not prohibit using a conviction based on juvenile conduct to increase a
sentence . . . .”); United States v. Mays, 466 F.3d 335, 339–40 (5th Cir. 2006) (rejecting
                                          23


decisions persuasive authority in support of our decision to reject Gully’s challenge

and decline to extend Lyle beyond its express terms. Finally, the United States

Supreme Court has explained its stance on recidivism statutes as follows:

       When a defendant is given a higher sentence under a recidivism
       statute—or for that matter, when a sentencing judge, under a
       guidelines regime or a discretionary sentencing system, increases a
       sentence based on the defendant’s criminal history—100% of the
       punishment is for the offense of conviction. None is for the prior
       convictions or the defendant’s “status as a recidivist.”

United States v. Rodriquez, 553 U.S. 377, 399 (2008). Gully is not being punished

for his juvenile acts. His sentence is fully attributable to his conduct as an adult.

       We affirm Gully’s sentence in its entirety.

VI.    Ineffective Assistance of Counsel

       Gully asserts the racial composition of the jury pool violated his right to a

jury drawn from a fair cross-section of the community. Gully acknowledges error

was not preserved on this claim, so he contends his trial counsel rendered

ineffective assistance in failing to object to the racial makeup of the jury pool. See

State v. Fountain, 786 N.W.2d 260, 263 (Iowa 2010) (“Ineffective-assistance-of-

counsel claims are an exception to the traditional error-preservation rules.”).

       We agree with the State that the record is inadequate for us to consider

Gully’s claim on direct appeal. As such, we preserve this claim for postconviction-

relief proceedings to allow for the development of a proper record and to provide

trial counsel an opportunity to weigh in on the matter. See Beryhill v. State, 603

N.W.2d 243, 245 (Iowa 1999).



argument that use of defendant’s juvenile conviction for enhancement of sentence for an
adult conviction amounts to cruel and unusual punishment), cert. denied, 549 U.S. 1234
(2007).
                                        24


VII.   Conclusion

       We affirm Gully’s conviction and sentence in their entirety. We preserve

Gully’s ineffective-assistance-of-counsel claim for possible postconviction-relief

proceedings.

       AFFIRMED.